Citation Nr: 0312413	
Decision Date: 06/10/03    Archive Date: 06/16/03	

DOCKET NO.  95-26 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbar spine, currently evaluated as 20 
percent disabling. 

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbar spine, evaluated as 10 percent 
disabling from October 1, 1993, until October 28, 1997. 

3.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently evaluated as 20 
percent disabling. 

4.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, evaluated as 10 percent 
disabling from October 1, 1993, until May 3, 2001. 

5. Entitlement to an increased evaluation for varicose veins 
of both lower extremities, evaluated as 10 percent disabling 
from October 1, 1993, until January 12, 1998.

6.  Entitlement to an increased evaluation for varicose veins 
of the left lower extremity, evaluated as 10 percent 
disabling from January 12, 1998, and as 20 percent disabling 
since May 3, 2001. 

7.  Entitlement to an increased evaluation for varicose veins 
of the right lower extremity, evaluated as 10 percent 
disabling from January 12, 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active service from April 1960 to September 
1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from multiple rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices in Reno, Nevada, and 
St. Petersburg, Florida.  The claim was originally filed in 
October 1993 and had been remanded by the Board in September 
1996, April 1999, and May 2000 for additional development.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In September 1996, the claims originally remanded by the 
Board involved the issue of entitlement to an increased 
evaluation for degenerative joint disease of the lumbar 
spine, evaluated at that time as 10 percent disabling, 
entitlement to an increased rating for degenerative joint 
disease of the left knee, evaluated as 10 percent disabling, 
and entitlement to an increased rating for bilateral varicose 
veins, evaluated as 10 percent disabling.  A fourth issue was 
fully addressed by the Board at that time and is not the 
subject of the current appeal.  Since September 1996, the 
claims before the Board have been assigned greater 
evaluations in light of development requested by the Board.  
The veteran has indicated in a November 2002 report of 
contact that he wishes to continue with these appeals.  
Accordingly, the Board will address these claims.  

In June 1998, the RO addressed the claims of service 
connection for venous insufficiency and service connection 
for a herniated nucleus pulposus.  The veteran was notified 
of this determination in June 1998.  The veteran did not 
appeal this determination.  Accordingly, these issues are not 
before the Board at this time.  

In written arguments submitted by the veteran's 
representative in March 2002, the representative raised the 
issue of a total disability rating for individual 
unemployability due to service-connected disabilities.  This 
issue has not been addressed by the RO and is not before the 
Board at this time.  It is referred to the RO for additional 
development.  The Board will proceed with the adjudication of 
the veteran's remaining claims.


FINDINGS OF FACT

1.  The veteran's service-connected degenerative joint 
disease of the lumbar spine is manifested by subjective 
complaints of pain.  Moderate limitation of motion of the 
lumbar spine is not shown from October 1993 to October 1997 
and severe limitation of motion of the lumbar spine is not 
shown from October 1997.  

2.  The veteran's service-connected degenerative joint 
disease of the left knee does not include severe recurrent 
subluxation or lateral instability, limitation of flexion to 
15 degrees, or limitation of extension to 20 degrees.  The 
service-connected left knee disorder is manifested by 
subjective complaints of pain and occasional loss of 
extension and flexion due to this pain.  

3.  Prior to October 1997, no tenderness in the left knee is 
found and he could flex his knee to 130 degrees and fully 
extend it.  No ligamentous laxity was found.  

4.  The veteran's service-connected varicose veins of the 
left lower extremity are manifested by complaints of pain and 
discoloration.  Persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration is not shown.  
Severe disability, involving superficial veins above and 
below the knee, with involvement of a long saphenous, ranging 
over 2 centimeters in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration, is not 
shown.

5.  Prior to May 3, 1998, a moderately severe disability in 
either the right or left leg, involving superficial veins 
above and below the knee, with varicosities of the long 
saphenous, ranging in size from one to two centimeters in 
diameter, with symptoms of pain or cramping on exertion, 
without involvement of the deep circulation, is not found.  

6.  The residuals of the veteran's service-connected right 
varicose veins include subjective complaints of pain and 
discoloration.  Persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema, is not shown.  A moderately severe 
disability involving superficial veins above and below the 
knee, with varicosities of the long saphenous, ranging in 
size from one to two centimeters in diameter, with symptoms 
of pain or cramping on exertion, without involvement of the 
deep circulation, is also not shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for the 
veteran's degenerative joint disease of the lumbar spine from 
October 27, 1997, or a 10 percent evaluation from October 1, 
1993 until October 28, 1997, is not shown.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.40, 4.50, 
4.59, 4.71a, Diagnostic Code 5292 (2002).  

2.  The criteria for an evaluation greater than 10 percent 
for degenerative joint disease of the left knee prior to May 
3, 2001,  or more than 20 percent after May 3, 2001, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5010, 5257, 
5258, 5260, 5261 (2002).  

3.  A rating greater than 20 percent evaluation for varicose 
veins of the left lower extremity from May 3, 2001, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.104, Diagnostic Code 7120 (1997 & 2001).

4. An evaluation greater than 10 percent for the service-
connected varicose veins of the right lower extremity since 
January 12, 1998, is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.104, Diagnostic 
Code 7120 (1997 & 2002).

5.  An evaluation greater than 10 percent for bilateral 
varicose veins prior to January 12, 1998, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.104, Diagnostic Code 7120 (1997 & 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records reveal sporadic treatment for the 
disorders at issue.  The veteran filed this claim with the RO 
in October 1993, one month after his discharge from military 
service.  On VA examination in January 1994, the veteran 
indicated that his left knee began bothering him in 1969 with 
no obvious injury.  Varicose veins began to be a difficulty 
for the veteran in 1989 when his legs started to cramp after 
walking.  The veteran has undergone scleral therapy for this 
condition on several occasions, all without any great 
cosmetic or physical relief.  The veteran complained of 
cramps.  It was reported that he injured his back while 
putting up a radio antenna in 1966.  

Examination of the back revealed no tenderness in the 
lumbosacral or cervical region.  Tenderness in the left 
buttock was noted.  He could flex to 75 degrees, bend to 15 
degrees in either direction, and rotate to 65 degrees in 
either direction.  Normal strength in the lower extremities 
was reported.  Several superficial varicosities, all 
measuring under 3 centimeters, with multiple spider veins in 
the lower extremities was reported.  The veteran was assessed 
with degenerative joint disease of the back, neck, and left 
knee.  Superficial varicosities, bilaterally, was also 
reported.

In his notice of disagreement dated January 1995, the veteran 
indicates that the lower half of both his legs were grossly 
discolored, the left considerably worse than the right.  The 
veteran contends that he has severe left knee pain and that 
if he stood or walked for more than 30 minutes he has 
difficulties.  In his August 1995 substantive appeal, he 
indicates that his service-connected disabilities, when 
considered together, caused severe problems with routine 
daily activities.  

At a hearing held before the Board in January 1996, the 
veteran reiterated his contentions regarding the difficulties 
associated with his service-connected disorders.  In 
September 1996, the Board remanded the issues to the RO for 
additional development.  

In January 1997, the RO contacted the veteran and cited the 
medical providers it had contacted in order to obtain medical 
records in support of the veteran's case.  Additional medical 
records were obtained noting sporadic treatment for the 
disorders at issue.  In September 1997, the veteran indicates 
that he had provided copies of all medical records in his 
possession.  

In a December 1997 cardiovascular evaluation, it was noted 
the veteran's lower extremities had a very black pigment that 
was seen in the lower part of the leg and in the feet.  
Chronic staining of the tissue of the lower extremities due 
to venous stasis was found.  Pulses of the lower extremity 
were normal in the right foot.  The left foot had a 
diminished posterotibial, but a normal pedal pulse.  The 
physician indicates the veteran definitely had a significant 
disability due to his lumbosacral spine.  It was also felt 
that the circulatory status was also causing the veteran a 
disability.  The venous insufficiency was cosmetically 
undesirable and may cause symptoms of leg fatigue and 
discomfort.  This condition was not the cause of the 
paresthesia and numbness that occurred.  The examiner was of 
the opinion that this was probably attributed to the 
lumbosacral spine disease.

On VA examination in October 1997, the veteran complained of 
constant pain.  Significant pigmentation in the lower 
extremities was reported, particularly in the feet and in the 
calves.  Pulses in the left foot were barely palpable and 
those in the right were easily palpable.  No swelling in the 
feet was found.  X-ray studies of the lumbosacral spine 
showed actual complete loss of the L4-5 disc space.  

In April 1999, the Board remanded this case to the RO in 
light of the fact that the Veterans' Law Judge who had 
conducted the hearing in January 1996 was no longer employed 
with the Board.  A second hearing before the Board was held 
before the undersigned in May 2000.  The veteran again 
reiterated his contentions regarding the difficulties 
associated with his service-connected disorders.  

In May 2000, the veteran's case was once again remanded to 
the RO for additional development in light of the veteran's 
contentions.  On VA examination in July 2000, range of motion 
of the left knee was from 0 to 120 degrees.  Severe 
discoloration in the feet and ankles consistent with 
venostasis, left greater than right, was reported.  

On VA examination in May 2001, the veteran complained of low 
back, left knee, and left leg pain.  The left knee had 
limited ranged of motion from negative 15 degrees to 100 
degrees of motion.  External rotation of the left knee gave 
the veteran a popping sensation.  Good circulation in the 
dorsal pedis pulses of both feet was found.  The veteran used 
a cane on some occasions because the left leg would sometimes 
give out on him.  Examination of the lumbar spine revealed 
flexion to 80 degrees, extension to 10 degrees, right lateral 
bending to 20 degrees, and left lateral bending to 25 
degrees.  X-ray studies of the left knee revealed moderate 
degenerative changes of the knee joint.  X-ray studies of the 
lumbar spine revealed advanced degenerative disc disease at 
L4-L5.  

In an August 2002 rating determination, the veteran's back 
disorder was evaluated as 20 percent disabling effective 
October 28, 1997.  Degenerative joint disease of the left 
knee was found to be 20 percent disabling effective May 3, 
2001.  Varicose veins of the left lower extremity was found 
to be 20 percent disabling effective May 3, 2001, and the 
veteran was awarded a 10 percent evaluation for his right 
lower extremity varicose veins effective January 12, 1998.  

In September 2002, the veteran stated that his condition had 
deteriorated further in the almost year and a half since his 
last physical evaluation.  In his opinion, an up-to-date 
physical evaluation should accompany his file when it is 
finally sent back to the Board.  The veteran's representative 
submitted written argument in December 2002 and March 2002.



II.  The Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been compliance with the assistant provisions set forth 
in the new law and regulation.  The record in this case 
includes multiple VA examination reports, outpatient 
treatment records, private medical records, written 
statements from the veteran, and testimony from the veteran 
on two occasions.  Significantly, no additional pertinent 
evidence has been identified by the veteran as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.

The Board has reviewed the veteran's September 2002 request 
for an additional VA examination.  In making the 
determination of whether a fourth remand of this case is 
warranted, the Board must look to the record as a whole.  The 
Board has remanded this case on three separate occasions in 
order to assist the veteran with development of his case.  
Importantly, no specific medical record indicates that the 
veteran's condition has worsened since the last VA 
examination.  Further, the veteran's own complains would not 
indicate that an increased evaluation is warranted for any of 
the disorders at issue (this will be addressed in greater 
detail below).  Finally, the Board finds that the 
examinations of the veteran's disorders, when taken as a 
whole, provide the Board with a basis to evaluate the 
veteran's conditions at this time.  The Board cannot 
continuously remand this case to the RO in order to endlessly 
develop this case.  

While the Board understands the veteran's concerns, the 
undersigned, based on a complete review of the medical 
evidence of record, believes that a fair and impartial 
evaluation of the service-connected disorders can be 
performed at this time without an additional remand of this 
case to the RO.  Accordingly, the Board specifically finds an 
additional evaluation of the service-connected disorders is 
not warranted.

In multiple letters from the RO to the veteran, including the 
letter of October 2002 and January 1997, the multiple 
supplemental statements of the case, and at the hearings 
before the Board, the veteran has been effectively furnished 
notice of the types of evidence necessary to substantiate his 
claims as well as the types of evidence VA would assist him 
in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Furthermore, the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased evaluation.  The discussions 
in multiple rating decisions, the statement of the case, and 
multiple supplemental statements of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds the notice of requirements of the new law and 
regulation have been met.  

III.  Entitlement to an Increased Evaluation for the 
Service-Connected Back Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Arthritis, due to trauma, 
substantiated by X-ray findings, is to be evaluated as 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Degenerative arthritis, Diagnostic Code 5003, 
established by X-ray findings will be rated on the basis of 
limitation of motion of the appropriate diagnostic codes for 
the specific joint or joints involved.  As a result, the 
service-connected back disorder has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (limitation of motion 
of the lumbar spine).  In the opinion of the Board, this is 
clearly the most appropriate diagnostic code to evaluate the 
veteran's condition.  Under this diagnostic code, severe 
limitation of motion of the lumbar spine warrants a 40 
percent evaluation, moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation, and slight 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  

Based on the evidence cited above, the Board finds no basis 
to find that the veteran has severe limitation of motion of 
the lumbar spine due to his service-connected back disorder.  
The veteran's own contentions, when taken as a whole, would 
not support this contention.  Outpatient treatment reports 
indicate only sporadic treatment of the spine disorder and 
the VA evaluations do not indicate severe limitation of 
motion of the lumbar spine.  Examination of the lumbar spine 
in May 2001 indicates flexion to 80 degrees, extension to 10 
degrees, right lateral bending to 20 degrees, and left 
lateral bending to 25 degrees.  Even with consideration of 
the veteran's complaints of pain, severe limitation of motion 
of the lumbar spine is not shown.  It is only with 
consideration of the veteran's complaints of pain that a 20 
percent evaluation can be awarded under this diagnostic code.  
Accordingly, an increased evaluation under this diagnostic 
code is not possible.  

The Board has also evaluated the veteran's condition under 
Diagnostic Code 5293 (intervertebral disc syndrome).  Under 
this code, pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrant a 60 percent evaluation.  Severe intervertebral disc 
syndrome with recurrent attacks and intermittent relief 
warrants a 40 percent evaluation and moderate intervertebral 
disc syndrome with recurring attacks warrants a 20 percent 
evaluation.  The VA schedule of ratings for intervertebral 
disc syndrome was changed effective September 23, 2002.  See 
67 Fed. Reg. 54345-54349 (August 22, 2002).  According to the 
new schedule of requirements, which became effective on 
September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated based on 
either the total duration of incapacitating episodes over the 
past 12 months or a combination, under § 4.25, of separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever results in the higher evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
September 23, 2002).  Specifically, evidence of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrants the assignment 
of a 60 percent disability rating.  Id.  For purposes of 
evaluating under the new Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Such prescribed bed rest is not indicated in this 
case.  "Chronic orthopedic and neurological manifestations" 
means orthopedic and neurological signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a, Note 1 
following Diagnostic Code 5293 (effective September 23, 
2002).

The Board finds no evidence of intervertebral disc syndrome.  
Accordingly, there is no basis to warrant an increased 
evaluation under this diagnostic code.  In this regard, the 
Board has also considered whether it should provide the 
veteran notice of new diagnostic criteria under 5293.  
However, as the Board finds no evidence of intervertebral 
disc syndrome, no basis to evaluate the veteran's condition 
under this diagnostic code, no complaint regarding 
intervertebral disc syndrome, and no basis to increase the 
disability evaluation under this code, there is no basis to 
delay this case (once again) for additional development.

This is not the end of the Board's discussion of this issue.  
The veteran filed his claim within one year after his 
discharge from military service.  The RO has awarded the 
veteran a 10 percent evaluation for degenerative joint of the 
lumbar spine effective October 1, 1993, and 20 percent 
effective October 28, 1997.  The award of a 20 percent 
evaluation on October 28, 1997, appears directly based on the 
findings of the VA examination held that month.  

The Board finds little difference between the veteran's 
complaints either before or after the October 1997 
examination.  However, as clearly indicated within the 
January 1994 examination (in which examination showed no 
tenderness in the lumbosacral or cervical region) the Board 
finds no basis to award the veteran a 20 percent evaluation 
prior to the VA examination of October 1997.  The Board has 
reviewed, in detail, the medical evidence from the date the 
veteran filed his claim until October 1997 and finds no basis 
to award the veteran a 20 percent evaluation for moderate 
limitation of motion of the spine prior to October 1997.  The 
veteran's own subjective complaints, as indicated by him at 
the hearing held before the Board in January 1996, would not 
support the determination that he was entitled to a 20 
percent evaluation for his service-connected back disorder 
prior to the October 1997 examination.  Outpatient treatment 
records would also support this determination.  For example, 
in a December 1993 outpatient treatment report, it was 
indicated that the veteran's back pain had basically 
resolved.  Accordingly, an increased evaluation during this 
period of time is not warranted.  

IV.  Entitlement to an Increased Evaluation for the Veteran's
Left knee Disorder

The Board has evaluated the veteran's left knee condition 
under several diagnostic codes.  Diagnostic Code 5258 
provides a 20 percent evaluation when knee cartilage is 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and a fusion into the joint is found.  The Board has 
considered the veteran's arthritis in his left knee.  This 
condition, for reasons noted above, has been evaluated under 
limitation of flexion and extension of the knee.  Limitation 
of flexion to 15 degrees warrants a 30 percent evaluation 
under Diagnostic Code 5260 and limitation of extension to 20 
degrees warrants a 30 percent evaluation under Diagnostic 
Code 5261.  Ankylosis of the knee warrants a 30 percent 
evaluation under Diagnostic Code 5156 when the ankylosis is 
favorable or in slight flexion between 0 degrees and 10 
degrees.  A severe impairment of the knee with recurrent 
subluxation or lateral instability warrants a 30 percent 
evaluation under Diagnostic Code 5257.  

The residuals of the veteran's service-connected left knee 
disability do not include severe recurrent subluxation or 
lateral instability, limitation of flexion to 15 degrees, or 
limitation of extension to 20 degrees.  Based on these 
findings, an increased evaluation under Diagnostic Codes 
5257, 5260, or 5261 is not warranted.  The VA examination of 
July 2000 reflected subjective complaints of pain, but 
clinical findings indicate a range of motion of the left knee 
that is from 0 to 120 degrees.  Overall, the VA examination 
of July 2000 is, in the opinion of the Board, entitled to the 
greatest probative weight as it is the most comprehensive 
evaluation of both the subjective complaints and objective 
manifestations of the knee disorder of record.  Based on 
these and other comprehensive VA medical evaluations, an 
increased evaluation is not warranted for limitation of 
motion caused by the arthritis or any disorder associated 
with the veteran's service connected condition. 

The Board has considered the U.S. Court of Appeals for 
Veterans Claims (Court) precedents support the availability 
of separate ratings under Diagnostic Codes 5257 and 5003.  
See VAOPGCPREC 23-97.  Diagnostic Code 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, and rated as a single disability under the diagnostic 
code for degenerative or hypertrophic arthritis.  Limitation 
of motion must be objectively confirmed by such findings as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71(a).

In this case, the veteran is service connected for 
degenerative joint disease of the left knee.  X-ray studies 
did reveal degenerative joint disease of the left knee.  
However, based on the evidence cited above, a separate 
evaluation utilizing the VA General Counsel's Opinion in 
VAOPGCPREC 23-97, and the Court's rationale in Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) is not warranted, or 
even if warranted, could not produce an increased evaluation.  

Based on the VA evaluations, without taking into 
consideration the veteran's difficulties associated with his 
degenerative arthritis, a 20 percent evaluation for what is 
essentially moderate limitation of motion in the knee could 
not be justified.  The Board specifically finds no evidence 
to support the conclusion that the veteran has recurrent 
subluxation or lateral instability of the left knee.  
Accordingly, two separate disability evaluations are not 
warranted.  

Once again, this does not end the Board's analysis of the 
veteran's claim.  The RO has evaluated the veteran's service-
connected left knee disability as 20 percent disabling 
effective May 3, 2001 based on the VA examination of that 
month.  Again, the Board has looked to determine whether the 
veteran was entitled to a 20 percent evaluation for his 
service-connected left knee disorder prior to this time.  The 
Board has looked to the VA evaluation of January 1994 and 
other medical evidence in order to determine whether a 20 
percent evaluation for this disorder can be justified prior 
to 2001.  

In the opinion of the Board, a 20 percent evaluation cannot 
be justified based on the findings of the January 1994 VA 
evaluations or other medical records prior to May 2001.  In 
January 1994, the examiner found no tenderness in the left 
knee.  The veteran could flex his knee to 130 degrees and 
fully extend it.  No ligamentous laxity was found.  This 
finding is consistent with the outpatient treatment records 
and the veteran's complaints prior to May 2001.  In the 
October 1997 examination, it was noted the veteran seemed 
uncomfortable when he was put through range of motion 
testing; however, straight leg raising was negative at 
90 degrees.  The Board finds no basis to grant the veteran a 
20 percent evaluation for his left knee prior to May 2001.  



V.  Entitlement to an Increased Evaluation for Bilateral
Superficial Varicosities

The veteran's varicose veins are evaluated pursuant to the 
criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7120.  
During the pendency appeal, the criteria for evaluating 
cardiovascular disabilities (encompassing varicose veins) 
were amended, and the new regulations became effective on 
January 12, 1998.  See 62 Fed. Reg. 65207 (1997).  

Under the "old" version of Diagnostic Code 7120, in effect 
prior to January 12, 1998, a 10 percent rating was warranted 
for moderate disability, varicosities of the superficial 
veins below the knees, with symptoms of pain and cramping on 
exertion, unilateral or bilateral.  Moderately severe 
disability, involving superficial veins above and below the 
knee, with varicosities of the long saphenous, ranging in 
size from one to two centimeters in diameter, with symptoms 
of pain or cramping on exertion, without involvement of the 
deep circulation warranted a 20 percent rating when 
unilateral and 30 percent when bilateral.  Severe disability, 
involving superficial veins above and below the knee, with 
involvement of the long saphenous, ranging over 2 centimeters 
in diameter, marked distortion and sacculation, with edema 
and episodes of ulceration, no involvement of deep 
circulation, warranted a 40 percent rating when unilateral 
and a 50 percent rating when bilateral.  Pronounced 
disability, with the findings for the severe condition with 
secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation, warranted a 50 percent rating 
when unilateral, and a 60 percent rating when bilateral. 38 
C.F.R. Part 4, Diagnostic Code 7120 (1997).
 
Under the "new" version of Diagnostic Code 7120, effective 
January 12, 1998, varicose veins manifested by intermittent 
edema of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery warrants a 
10 percent rating.  A 20 percent rating is warranted for 
persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema. A 40 percent rating is warranted for persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating is warranted 
for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating is warranted for massive, board-like edema 
with constant pain at rest. 38 C.F.R. Part 4, Diagnostic Code 
7120 (2002).

With regard to the veteran's service-connected varicose veins 
in the left lower extremities, the Board finds no basis to 
award the veteran a higher evaluation than 20 percent under 
either the new or old criteria.  Persistent edema or eczema 
is not found.  Accordingly, under the new criteria, a 40 
percent evaluation is not warranted.  A severe disability 
involving the superficial veins above and below the knee, 
with involvement of the long saphenous, ranging over 2 
centimeters in diameter, marked distortion and sacculation, 
with edema and episodes of ulceration  is not found.  
Accordingly, a 40 percent rating under the old criteria is 
also not warranted. 

With regard to the veteran's right lower extremity, the Board 
finds no basis to conclude that he is entitled to a 20 
percent evaluation for his right lower extremity disorder.  
The VA evaluations have consistently indicated that the 
veteran's right lower extremity varicose veins are less 
disabling than the left lower extremity varicose veins.  The 
veteran himself appears to agree with this finding.

Once again, the Board has considered the issue of whether the 
veteran is entitled to a 20 percent evaluation for his left 
lower extremity disorder prior to May 3, 2001 (the day of the 
VA examination) or whether he is entitled to a 10 percent 
evaluation for each lower extremity effective prior to 
January 12, 1998 (the day the regulation changed).  The May 
2001 examination, however, is clearly the only basis to award 
the veteran a 20 percent evaluation for his left lower 
extremity as examinations prior to this time did not meet the 
criteria for a 20 percent evaluation.     

The Board understands the confusion the RO's determinations 
may cause in the mind of the veteran.  Simply stated, the 
veteran was granted a 10 percent evaluation for each leg 
effective January 12, 1998, based on new criteria that were 
effective January 12, 1998.  Prior to this time, the veteran 
was evaluated as 10 percent disabling for bilateral varicose 
veins of both legs under the old criteria.  In order to be 
entitled to an increased evaluation greater than 10 percent 
under the old criteria prior to January 12, 1998, the Board 
would be required to find a moderately severe disability 
involving superficial veins above and below the knee, with 
varicosities of the long saphenous, ranging in size from 1 to 
2 centimeters in diameter, with symptoms of pain or cramping 
on exertion, without involvement of the deep circulation.  
This would warrant a 20 percent evaluation when unilateral 
and a 30 percent evaluation when bilateral.  Under the old 
criteria effective prior to January 12, 1998, a 10 percent 
rating was warranted for a moderate disability, with 
varicosities of the superficial veins below the knees, with 
symptoms of pain and cramping on exertion, unilateral or 
bilateral.  

Based on the findings above, the Board finds no basis to 
grant the veteran a higher evaluation than 10 percent for 
both lower extremities prior to January 12, 1998.  The 
objective medical evidence of record, while noting 
discoloration, also fails to note the criteria for a 20 or 
30 percent evaluation under the old Diagnostic Code 7120.  
The veteran's own complaints would not support such a 
determination.

The Board has carefully considered the veteran's contentions 
regarding how these three disorders, when taken as a whole, 
create a severe difficulty.  It is important for the veteran 
to understand that in evaluating this case this factor has 
been considered.  The veteran is currently receiving a 70 
percent evaluation for his service-connected disorders and a 
bilateral factor of 4.2 percent has been added for Diagnostic 
Codes 5261 and 7120.  A 70 percent evaluation recognizes the 
severe difficulties the veteran has with his service-
connected disorders.

The Board has considered the veteran's complaints of pain, 
fatigue, and incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Without consideration of the veteran's 
complaints of pain, the current evaluations could not be 
justified.  The Board finds the currently assigned ratings 
fully compensate the level of pain objectively supported on 
this record.

In evaluating all of the veteran's claims, as cited above, 
the Board has considered the Court's determination in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether he is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  In 
Fenderson, the Court held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126.  See also Francisco, 7 Vet. App. at 58 (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  

The Board has considered this issue, in detail, above.  The 
Board does not find evidence that the veteran's disability 
evaluation should be increased for any separate period based 
on the facts found during the appeal.  The evidence of record 
from the day the veteran filed his claims to the present 
support the RO's conclusions that he is not entitled to 
increase compensation during any time within the appeal 
period that the RO has not already provided.






ORDER

Entitlement to an increased evaluation for degenerative joint 
disease of the lumbar spine, currently evaluated as 20 
percent disabling, is denied. 

Entitlement to an increased evaluation for degenerative joint 
disease of the lumbar spine, evaluated as 10 percent 
disabling from October 1, 1993, until October 28, 1997, is 
denied. 

Entitlement to an increased evaluation for degenerative joint 
disease of the left knee, currently evaluated as 20 percent 
disabling, is denied. 

Entitlement to an increased evaluation for degenerative joint 
disease of the left knee, evaluated as 10 percent disabling 
from October 1, 1993, until May 3, 2001, is denied. 

Entitlement to an increased evaluation for varicose veins of 
both lower extremities, evaluated as 10 percent disabling 
from October 1, 1993, until January 12, 1998, is denied

Entitlement to an increased evaluation for varicose veins of 
the left lower extremity, evaluated as 10 percent disabling 
from January 12, 1998, and as 20 percent disabling since May 
3, 2001, is denied. 

Entitlement to an increased evaluation for varicose veins of 
the right lower extremity, evaluated as 10 percent disabling 
from January 12, 1998, is denied.  



  
                       
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

